Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 29, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160457(55)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re T.J. DIEHL, Minor.                                                                             Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  _________________________________________                                                            Megan K. Cavanagh,
                                                                                                                        Justices

  PEOPLE OF THE STATE OF MICHIGAN,
            Petitioner-Appellant,
                                                                    SC: 160457
  v                                                                 COA: 345672
                                                                    Oakland CC Family Div:
                                                                      2017-855352-DL
  T.J. DIEHL,
             Respondent-Appellee.
  _________________________________________/

         On order of the Chief Justice, the motion of petitioner-appellant to adjourn the case
  from the January 2021 oral argument session of the Court is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 29, 2020

                                                                               Clerk